J-S07045-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    :   IN THE SUPERIOR COURT OF
                                                    :        PENNSYLVANIA
                                                    :
                v.                                  :
                                                    :
                                                    :
    JAMES KENNETH ARRINGTON, JR.                    :
                                                    :
                       Appellant                    :   No. 937 WDA 2021

              Appeal from the PCRA Order Entered June 23, 2021
    In the Court of Common Pleas of Erie County Criminal Division at No(s):
                           CP-25-CR-0001694-2018


BEFORE: OLSON, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                             FILED: MARCH 23, 2022

        James Kenneth Arrington, Jr. (Arrington) appeals pro se and nunc pro

tunc from the order entered in the Court of Common Pleas of Erie County

(PCRA court) dismissing his second petition filed pursuant to the Post-

Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. Arrington challenges

the propriety of the order entered in his first PCRA proceeding and the

effectiveness of plea counsel. We affirm the order of the PCRA court.

                                               I.

        On January 9, 2020, Arrington entered a negotiated guilty plea to one

count each of possession with intent to deliver a controlled substance and



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S07045-22


criminal use of a communication facility.1       The charges were brought after

Arrington sold a combination of heroin and fentanyl to a confidential informant

on three separate occasions in the spring of 2018.

        Prior to entering his plea, Arrington executed a written Statement of

Understanding of Rights in which he represented that the plea “is made

voluntarily by me without any pressure or promise not reflected on this paper,

and that I fully understand all of my rights in choosing to plead guilty.”

(Statement of Understanding of Rights, 1/09/20). Arrington was represented

by counsel at the plea and sentencing hearing, and the trial court conducted

a colloquy during which Arrington averred that he understood the terms of the

plea agreement and the elements of the crimes to which he was pleading

guilty; that he was guilty of the offenses; and that no one had forced him or

promised him anything to enter the plea.

        After the court accepted Arrington’s plea as voluntary, intelligent and

knowing, Arrington waived preparation of a pre-sentence investigation report

and elected to proceed immediately to sentencing. Counsel and the court then

addressed the possibility of running Arrington’s sentence concurrently with the

state parole sentence that he was then serving, as it related to receiving credit




____________________________________________


1   35 P.S. § 780-113(a)(30), 18 Pa.C.S. § 7512(a).


                                           -2-
J-S07045-22


for time served. (See N.T. Guilty Plea, 1/09/20, at 11-13).2 The trial court

sentenced     Arrington      in   accordance     with   the   parties’   agreed-upon

recommended sentence to an aggregate term of 27 to 54 months’

incarceration. Arrington did not file a direct appeal.

       In August 2020, Arrington filed a counseled first PCRA petition

challenging the validity of his guilty plea, arguing that the trial court “created

the impression and the Petitioner thereby held the expectation that the

sentence of 27 to 54 months was to be served concurrently with any other

sentence including any back time imposed from a revocation.” (See PCRA

Petition, 8/17/20, at 1-2). Arrington requested amendment of the sentence

to comport with the plea agreement. The Commonwealth countered that the

court sentenced Arrington to the agreed-upon recommended sentence, and

that nothing was promised or could be guaranteed to Arrington regarding his

separate parole revocation, which was within the discretion of the state parole

board. (See Commonwealth’s Response to PCRA petition, 9/11/20, at 1-3).

The PCRA court held a hearing and granted Arrington limited relief on

December 4, 2020, by entering an order specifying that his sentence began



____________________________________________


2 The record indicates that there was some confusion as to whether the trial
court could run the time concurrently, and the court indicated that it had no
issue with that and would run the sentence “concurrent with any State parole
hit.” (Id. at 13). However, the issue of time credit associated with parole
violations is left to the discretion of the state parole board. See 61 Pa.C.S.
§ 6138(2.1) (governing parole violations).


                                           -3-
J-S07045-22


to run on January 9, 2020, the date he was sentenced in this case, and

directing that he receive credit for any time served on the charges at this

docket. (See Order, 12/04/20).

      Arrington filed the instant pro se PCRA petition on June 1, 2021, again

contesting the validity of his plea and his sentence. Arrington characterized

the December 4, 2020 order as a “modification” of his initial sentence and

alleged that the order is illegal because the PCRA court entered it outside of

his presence without notice.   Arrington also advanced claims of ineffective

assistance of counsel by contending that his plea was unlawfully induced by a

promise that his sentence would run concurrently with the separate state

parole sentence. (See PCRA petition, 6/01/21, at 6, 10).

      On June 4, 2021, the PCRA court issued Rule 907 notice to dismiss the

PCRA petition without a hearing. See Pa.R.Crim.P. 907(1). In doing so, the

court explained that the December 4, 2020 order did not modify the original

sentence, “but rather reiterated that the sentence was to begin [on January

9, 2020] and that Petitioner should receive all time credit applicable to that

docket.” (Rule 907 Notice, 6/04/21, at 2). The PCRA court also stated that

Arrington was not induced into pleading guilty and that the bargained-for

sentencing recommendation was accepted and imposed by the court. On June

23, 2021, the PCRA court entered its order dismissing the petition. Arrington




                                    -4-
J-S07045-22


filed a pro se notice of appeal3 and he and the PCRA court complied with Rule

1925. See Pa.R.A.P. 1925(a)-(b).

                                               II.

       Before we may consider the merits of Arrington’s PCRA petition, we must

first address whether it is timely under the PCRA’s jurisdictional time-bar. A

PCRA petition, “including a second or subsequent petition, shall be filed within

one year of the date the judgment becomes final.” 42 Pa.C.S. § 9545(b)(1).4

A judgment of sentence becomes final at the conclusion of direct review,

“including discretionary review in the Supreme Court of the United States and

the Supreme Court of Pennsylvania, or at the expiration of time for seeking

the review.” 42 Pa.C.S. § 9545(b)(3). Because the timeliness requirements

of the PCRA are jurisdictional in nature, courts cannot address the merits of

an untimely petition. See Commonwealth v. Moore, 247 A.3d 990, 998

(Pa. 2021).

       In this case, although Arrington attempts to cast the PCRA court’s

December 4, 2020 order as a new modified sentence, the PCRA order merely

reiterated and clarified the original sentence and does not constitute a new



____________________________________________


3 Although Arrington’s notice of appeal dated August 12, 2021, is facially
untimely, the PCRA court granted Arrington’s request for nunc pro tunc relief.

4The issue of whether a PCRA petition is timely raises a question of law over
which our standard of review is de novo. See Commonwealth v. Reid, 235
A.3d 1124, 1166 (Pa. 2020).


                                           -5-
J-S07045-22


order from which a direct appeal can be taken or from which the PCRA run

date begins. Arrington’s judgment of sentence became final on February 9,

2020, when his time to file a direct appeal expired.             See 42 Pa.C.S.

§ 9543(b)(3).5 Because he did not file the instant PCRA petition until June 1,

2021, it is facially untimely and he must plead and prove one of the three

limited exceptions to the time-bar:

       (i) the failure to raise the claim previously was the result of
       interference by government officials with the presentation of the
       claim in violation of the Constitution or laws of this Commonwealth
       or the Constitution or laws of the United States;

       (ii) the facts upon which the claim is predicated were unknown to
       the petitioner and could not have been ascertained by the exercise
       of due diligence; or

       (iii) the right asserted is a constitutional right that was recognized
       by the Supreme Court of the United States or the Supreme Court
       of Pennsylvania after the time period provided in this section and
       has been held by that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii).

       In his appellate brief, Arrington does not invoke any of these exceptions

and instead raises arguments challenging the propriety of the December 4,

2020 order he claims was imposed without notice and the effectiveness of

counsel concerning his “involuntary” plea. (See Arrington’s Brief, at 8-9, 13-

14). However, neither of these contentions serve as a basis for PCRA relief.



____________________________________________


5 Arrington’s position that the order entered in his first PCRA proceeding
somehow reset the one-year timeliness requirement lacks any legal support.


                                           -6-
J-S07045-22


       First, with regard to Arrington’s claim concerning the December 4, 2020

order, he was required to take a direct appeal from that order to address any

purported defect in that order within 30 days of its entry.         See Pa.R.A.P.

903(a) (providing that notice of appeal “shall be filed within 30 days after the

entry of the order from which the appeal is taken.”). Because Arrington did

not take a timely appeal from that order, we are without jurisdiction to review

his first claim.6

       Arrington next contends the PCRA court erred in failing to find that

counsel provided ineffective assistance in connection with entry of his

unlawfully induced guilty plea.        However, it is well-settled that a “claim of

ineffective assistance of counsel does not save an otherwise untimely PCRA

petition for review on the merits.”            Commonwealth v. Zeigler, 148 A.3d

849, 853 (Pa. Super. 2016) (citation omitted). Because Arrington’s ineffective

assistance of counsel claim cannot satisfy an exception to the PCRA’s time-

bar, we lack jurisdiction to review it.7

       Order affirmed.




____________________________________________


6To the extent that Arrington attempts to use the December 4, 2020 order to
again challenge the time credit/parole violation issue, such claim was
previously litigated in his first counseled petition and is unreviewable on this
basis as well. See 42 Pa.C.S. §§ 9543(a)(3); 9544(a)(2).

7Although our reasoning differs from the PCRA court in that it did not conduct
a timeliness analysis, it is well-settled that we may affirm on any basis. See
Commonwealth v. Clouser, 998 A.2d 656, 661 n.3 (Pa. Super. 2010).

                                           -7-
J-S07045-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/23/2022




                          -8-